Case 1:20-cv-00108-WES-PAS Document 15 Filed 08/25/20 Page 1 of 4 PageID #: 405



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND

 ___________________________________
                                    )
 RELENTLESS INC., et al.,           )
                                    )
           Plaintiffs,              )
                                    )
      v.                            )           C.A. No. 20-108 WES
                                    )
 U.S. DEP’T OF COMMERCE, et al.,    )
                                    )
           Defendants.              )
 __________________________________ )

                            MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

       In   this   suit,   Plaintiffs    Relentless   Inc.   (“Relentless”),

 Huntress, Inc. (“Huntress”), and Seafreeze Fleet LLC (“Seafreeze”)

 (collectively,     “Plaintiffs”)    seek   a   permanent    injunction   and

 declaratory judgment prohibiting Defendants 1 from enforcing an

 industry-funded     at-sea    monitor    mandate     on   Atlantic   herring

 fishermen, which was promulgated through the New England Fishery

 Management Council’s Industry Funded Monitoring Omnibus Amendment

 (“IFM Amendment”), see 85 Fed. Reg. 7,414 (to be codified at 50

 C.F.R. pt. 648), and the February 7, 2020 Final Rule (“Final



       1Defendants to this suit are:      the U.S. Department of
 Commerce; Wilber L. Ross, Jr., in his official capacity as
 Secretary   of  Commerce;   National   Oceanic  and   Atmospheric
 Administration (“NOAA”); Neil Jacobs, in his official capacity as
 Acting Administrator of NOAA; National Marine Fisheries Service,
 a/k/a NOAA Fisheries; and Chris Oliver, in his official capacity
 as Assistant Administrator for NOAA Fisheries.
Case 1:20-cv-00108-WES-PAS Document 15 Filed 08/25/20 Page 2 of 4 PageID #: 406



 Rule”).    Compl. 1, ECF No. 1.           Defendants move to transfer this

 action to the U.S. District Court for the District of Columbia

 pursuant to 28 U.S.C. § 1404, where they state they intend to move

 to   consolidate      this   case     with    Loper   Bright    Enterprises     v.

 Department of Commerce, C.A. No. 20-466 (D.D.C.), which also

 challenges the IFM Amendment and Final Rule.

       Pursuant   to    28    U.S.C.   §   1404(a),    “a    district    court   may

 transfer any civil action to any other district or division where

 it might have been brought” for the “convenience of parties and

 witnesses, in the interest of justice[.]”                  28 U.S.C. § 1404(a).

 In evaluating the appropriateness of a transfer of venue, courts

 weigh the private interests of litigants and public interest

 factors.     See Piper Aircraft v. Reyno, 454 U.S. 235, 241 n.6

 (1981).    Courts have broad discretion in ruling on motions to

 transfer, but, in so doing, must consider the “strong presumption

 in favor of the plaintiff’s choice of forum . . . .”                     Coady v.

 Ashcraft & Gerel, 223 F.3d 1, 11 (1st Cir. 2000).              The moving party

 bears the burden of showing transfer is warranted.                Id.

       Here, Defendants argue the Court should transfer the case

 because (1) transfer serves the interests of justice; (2) the

 first-filed rule favors transfer because an identical suit was

 filed in a different jurisdiction first; (3) this action could

 have been brought initially in the U.S. District Court for the

 District of Columbia; and (4) transfer serves the convenience of


                                           2
Case 1:20-cv-00108-WES-PAS Document 15 Filed 08/25/20 Page 3 of 4 PageID #: 407



 the parties.        See generally Mem. of Law in Supp. of Defs.’ Mot. to

 Transfer Venue to the District of Columbia, ECF No. 10-1. Although

 Plaintiffs concede that the U.S. District Court for the District

 of Columbia is a possible alternative forum, Plaintiffs’ choice of

 forum carries the day here.

         First, the Loper suit is not identical because Plaintiffs

 assert various factual and legal differences, the significance of

 which are yet to be litigated; accordingly, the first-filed rule

 does not apply. Second, the Court is not convinced that Plaintiffs

 would not be inconvenienced if this matter were transferred.

 Plaintiffs contend that they will proffer evidence beyond the

 administrative record; indeed, the crux of their claim is that

 their unique fishing styles make the IFM Amendment particularly

 burdensome and costly for their vessels.           See Compl. ¶¶ 9-11, 61.

 Plaintiffs reside and operate in Rhode Island and Massachusetts,

 rendering the instant venue more convenient than the District of

 Columbia.

         Finally, Defendants contend that consolidation would serve

 the interests of justice because coordinated proceedings would

 eliminate the possibility of conflicting orders and unnecessary

 costs    due   to    the   duplication   of   efforts.   This   concern   is

 overstated.     The Loper suit seemingly contains differences of both

 law and fact, and this Court may very well have the benefit of the

 decision on the cross-motions for summary judgment pending in Loper


                                          3
Case 1:20-cv-00108-WES-PAS Document 15 Filed 08/25/20 Page 4 of 4 PageID #: 408



 before deciding similar motions here.        See Docket, Loper, C.A. No.

 20-466 (D.D.C.).       Accordingly, judicial economy would not be

 greatly served by transferring this matter.

       For the foregoing reasons, Defendants’ Motion to Transfer

 Venue, ECF No. 10, is DENIED.

 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: August 25, 2020




                                      4
